Title: Thomas Jefferson’s Notes on Poplar Forest Plantings and Geography, 1 February 1811–6 October 1821
From: Jefferson, Thomas
To: 


          Elevations above the height of the eye in the Porticos at Poplar Forest—5’ error of instrumt
          
            
              
 1811
 
              
 E. horison
 
              
 W. horison
 
              
 S. horison
 
            
            
              
 Feb. 1
 
              
 0.
 
              
 
 +3’ –12" 
              
 
 –5’ –20" 
            
          
          
          
          
            
              1811. Feb. 27. planted
              
			 30. gooseberries. W. end of the patch.
            
            
              
               11. grapes of one kind
              }
              S. side of do & E. end
            
            
              
              21. do of another
            
            
              
              rose bushes
              }
              N. side of do at W. end
            
            
              
              
 
			 bear grass
            
            
              
              
  pinks. in locks of fence N. & W.
            
            
              
               50 cuttings of Athenian poplar. nursery next N. fence between 2. stables
            
            
              
              prepared bed next Southwardly for tomatas
            
            
              
              
  next do  lettuce
            
            
              
              
   next do 80. f. long for Asparagus
            
            
              
               planted 16. raspberries along side of the gooseberries
            
            
              
              
			 25. cuttings of Weepg willow along side of the Ath. poplars
            
          
          
          
            
              Memm
              plant on each mound
            
            
              
              
 3 4. Athenian poplars weeping willows on the top in a square 20.f. apart
            
            
              
              
  golden willows in a circle round the middle. 15.f. apart
            
            
              
              
 
 Weeping willows Aspens in a circle round the foot. 15.f. apart.
            
            
              
              
			 plant 6. weeping willows round each Cloacinae.
            
            
              Aug. 13.
              I find growing in the truck patch 30. golden willows
            
            
              
              
  20. weeping do
            
            
              
              
  10. Athenian poplars
            
            
              
              
 3 Lombardy poplars.
            
            
              
              
 2. Aspens
            
          
          
            
              1812.
              Jan.
              planted
              Aspens from Monticello. May 19. 5. living.
            
            
              
              
              
               Calycanthuses. May 19. 1. living.
            
            
              
              
              
              
   Alpine strawberries. living
            
            
              
              
              
              
  white strawberries. living.
            
          
          
            
              
 
 
              Nov.
              
  plant a double row of paper mulberries from stairways to the Mounds
 
            
            
              
              
               
			 clump of Athenian & Balsam poplars at each corner of house.
 
            
            
              
              
               intermix locusts, common & Kentucky, red-buds, dogwoods, calycanthus, liriodendron
            
          
          
            
              
 
 
              Nov.
              
 20. there are living 31. Golden willows, 19. Weeping willows. 10. Athenian Poplars, 3. Lombardy poplars, & 2 Monto Aspens.
 
            
            
              
              Nov.
              
  26. the road & outer gate leading from the house to the Waterlick road bears S. 43½ W magnetically 179. po. to the center of the house
 
            
            
              
              
              25. 27. took from the Nursery & planted in the grounds round the house
 
            
            
            
              
              
              
 
  20. weeping willows. 30. golden willows. 10. Athenian poplars
 
            
            
              
              
              
 
 
 
 3. Lombardy poplars. 2. Monto Aspens. 10 16. Calycanthuses.
 
            
            
              
              
              
 27. planted in the Nursery. 12. Monto Aspens. 16. paper mulberries.
 
            
          
          
            
              
 
 
              Dec.
              5.
              
 planted Monto Aspens from mr Clay’s. viz
            
            
              
              
              
              
 12. round the Eastern mound & 4. round West do 6. still wanting
            
            
              
              
              
              
 
 
 planted also 2. European mulberries from  mr Clay’s as part of the double row from the Western mound towards the house.
            
          
          from the wall of the Western stairway to the foot of the western mound 91. feet.
          Eastern doEastern do84. feet
          from the N. door along the circular road to the gate due South from the house is 270. yds. conseqly 540. yds round plant a row of paper mulberries on each side all around except the curve at the N. door; at 20 f. apart. will take about 160. trees—
             plant on each bank, right & left, on S. side of the house, a row of lilacs, Althaeas, Gelder roses, Roses, Calycanthus
          
            
              1815.
              Nov.
              2.
              planted 64. paper mulberries in the nursery
            
            
              
              
              25.
              
 planted 5. Calycanthuses on each mound. 4. Monticello aspens at the N. foot of the S. W. mound &  3 do at the N. foot of the W E mound
            
            
              
              
              
              
 
 19 paper mulberries in a clump between the W. Cloacina & fence &
 
            
            
              

              
              
              
 19 do in a clump between the S E Cloacina and fence
 
            
          
          
            
              1816.
              Nov.
              1.
              planted
              
 large roses of difft kinds in the oval bed in the N. front 
            
            
              
              
              
              
              
 dwarf roses in the N.WE. oval. Robinia hispida in the N.E W. do
            
            
              
              
              
              
              
 Althaeas, Gelder roses, lilacs calycanthus in both mounds. Privet round both Necessaries
 
            
            
              
              
              
              
              
 
 white Jessamine along N.W. of E. offices. Azedaracs opp. 4 s of the house Aug. 17 15 livg
            
            
              
              
              22.
              
 planted 190. poplars in the grounds. 5 Athenian poplars. 2. Kentucky locusts near house European mulberries in the new garden.
            
            
            
              1819.
              Apr.
              23.
              
 
 
 planted in the garden under the N. wall of the stable 20. cuttings of Balsam poplars from mr Radford (some may live)
 
            
          
          
          Mountains in the order in which they are seen from Poplar forest, beginning in the S.W. & proceeding N. Eastwardly.
          Blue ridge.
          No business. a single one 2 knobs, shewing the blue ridge between them.
          Blue ridge.
           Rocky mountain, a single point scarcely seen.
          Fleming’s mountains. 2 ridges, shewing the bl. ridge between them.
          Blue ridge.
          Tobacco row.
          Blue ridge.
          1820. Nov. 25. the flat peak of Otter bears from the top of the house N. 67. W.
          1821. Oct. 6. from the Turnpike on the Waterlick road it is 1.47 miles thereunto to the house gate 
          
          Chandler’s
          the high grounds around the house at Pop. For. taken at the roots of the trees as nearly as could be judged, & constituting it’s sensible horizon, taken in different directions by the spirit level of the theodolite placed 3 f. 6. I. above the floor of the porticoes, Dec. 2. 15 is as follows, all + or elevated. Due W. 32’ N 61½ W 63’—N. 15. W. 60’—Due E 30’ S.E. 30’—due S. 25’—SW 99’?
        